Citation Nr: 1811365	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-09 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected degenerative changes of the left knee (currently rated as 10 percent disabling prior to February 20, 2013; 30 percent disabling from February 20, 2013 to October 20, 2016; and 40 percent disabling from October 21, 2016).

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to October 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and March 2013 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The July 2010 rating decision confirmed and continued the Veteran's 10 percent evaluation then in effect for his service-connected left knee disability while the March 2013 decision increased the Veteran's left knee compensation to 30 percent effective February 20, 2013.  

As previously stated in the past Board remand, the statement of the case issued in March 2013 and statements made during the Veteran's hearing mischaracterized the issue as entitlement to an initial rating in excess of 10 percent.  The record however shows that the November 2006 rating decision granting service connection was not appealed within one year.  Therefore, that decision is final and the initial period is in fact not on appeal. 38 U.S.C. § 7105; 38 C.F.R. § 3.156.  Instead, the Veteran filed his increased rating application in January 2010 and the period on appeal is up to one year prior to that date, January 2009.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)-(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  


FINDING OF FACT

Range of motion testing shows that the Veteran's left knee extension was normal in July 2010, limited to 25 degrees in February 2013, and limited to 30 degrees in October 2016. 


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent from January 31, 2009 to February 19, 2013 for the Veteran's left knee disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code (DC) 5261(2017).
2. A rating in excess of 30 percent from February 20, 2013 through October 20, 2016 for the Veteran's left knee disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code (DC) 5261(2017).

3. A rating in excess of 40 percent from October 21, 2016 for the Veteran's left knee disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code (DC) 5261(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim for increased rating.

The Veteran's claim arises from his disagreement with the disability rating.  The record reflects that the Veteran was provided all required notice in a letter mailed in February 2010, prior to the adjudication of the claim.  However, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed.  Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Thus, VA's duty to notify in this case has been satisfied.  

Regarding the duty to assist, the Veteran's relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in July 2010, February 2013, and October 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's back disabilities in the most recent examination are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board also finds that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  An examination was held pursuant to the remand in October 2016 and treatment records were obtained.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

In this case, the Veteran's left knee disability has been rated under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  DC 5261 provides a noncompensable rating when leg extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees.  

DC 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees. 

VA has interpreted these regulations to mean that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

Furthermore, instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to also award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment.  A 20 percent evaluation is warranted for moderate knee impairment.  A 30 percent evaluation is warranted for severe knee impairment.  Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is evenly balance for and against the claim ("in relative equipoise").  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

Private treatment records dated July 2009 show that the Veteran reported "severe worsening" left knee pain.  In his January 2010 application for an increased rating, the Veteran reported that his left knee had worsened and that he was seeking private treatment to help alleviate his symptoms. 

In a knee examination dated July 2010, the examiner found that the Veteran was limited to standing for forty-five minutes and could not walk more than one mile.  Range of motion testing completed at that time showed the Veteran's left knee flexion was 0 to 95 degrees without pain on active motion.  The examiner found no evidence of pain with active motion, evidence of inflammatory arthritis, or evidence of joint ankylosis.  The examiner noted that the Veteran's left knee extension was "normal (0)."   

In an examination dated February 2013, the Veteran reported that his left knee had been worsening over time.  He reported that he experienced flare-ups of his knee about twice a week that lasted about 2 hours and resulted in him losing 70% usage of his knee.  He also stated that his left knee had been "giving out."  The examiner noted that the Veteran had an "unrelated neuro-motor disorder (cerebellar ataxia) which has adversely affected his ambulation/gait/balance/coordination."  The examiner noted that the Veteran's left knee flexion was 95 degrees with pain beginning at the 95 degree mark.  The Veteran's extension was noted to end at 25 degrees.  After repetitive range of motion testing, the examiner found that the Veteran experienced less movement than normal, pain on movement, and swelling.  The examiner found no arthritis in the left knee.  There was no noted tibia or fibular impairment or instability of the left knee. 

VA treatment records from January 2012 to August 2016 show that the Veteran consistently reported knee pain.  During this time, he underwent several treatment procedures including injections to help alleviate his painful symptoms.  A March 2014 examination in March 2014 showed no fractures, dislocations, lytic, or sclerotic lesions.  

In a video conference hearing dated May 2016, the Veteran reported that he could not fully extend or flex his knee between 2006 and 2013, specifically unable to flex his knee "halfway."  He reported since his last examination his knee symptoms had worsened and in fact his knee would occasionally "give out."  He stated that he experienced instability in his left knee and that he used a cane or a cart to move around.  He reported that he could walk about 100 feet on a bad day and 1/8 of a mile on a good day. 

In a VA examination dated October 2016, the Veteran's left knee flexion was 30 to 90 degrees and his extension was 90 to 30 degrees.  The examiner noted that there was pain on both flexion and extension of the knee.  Passive flexion of the left knee was 110 degrees and extension was 30 degrees.  There was no noted ankylosis of the knee or instability, including recurrent subluxation or lateral instability.  Objective joint stability testing performed revealed that the Veteran had normal anterior, posterior, medial, and lateral stability.  The examiner noted that the Veteran did not report flare ups with his disability and that he used a cane and a brace at all times.  Overall, the examiner found that there was a worsening in the Veteran's symptoms, however "no change to the service-connected diagnosis." 

Analysis

Based on the evidence of record, the Board finds that the Veteran's ratings for his current knee disability are appropriate and therefore an increased rating is not warranted.  Specifically, beginning with the period one year prior to the application for increased rating, January 31, 2009 to February 19, 2013, the Board finds that the Veteran's knee disability was appropriately rated at 10 percent.  As for the period from February 20, 2013 through October 20, 2016, the Board finds that the Veteran's knee disability was appropriately rated at 30 percent.  Finally, for the period beginning October 21, 2016, the Board finds that the Veteran's knee disability was appropriately rated at 40 percent.  The ratings for each of these periods are therefore left unchanged and an increased rating is denied. 

Looking to the first period on appeal, January 31, 2009 to February 19, 2013, there is no evidence that would have allowed for a greater than 10 percent evaluation.  While treatment records note that he struggled to deal with pain and used assistive devices to remain mobile, there is no objective medical evidence that his limitation of extension was greater than 10 degrees, which would allow for a higher rating under DC 5261.  Treatment records around that time do not report the Veteran's range of motion.  Additionally, a VA examination completed in July 2010 revealed a "normal" range of motion without limitation of extension and with limitation of flexion only at 95 degrees, even accounting for his painful symptoms.  Neither of these objective findings would allow for a higher rating than 10 percent under DC 5261.  Therefore, an evaluation in excess of 10 percent for this period is denied.  

Looking to the second period on appeal, February 20, 2013 through October 20, 2016, the Board finds that an evaluation in excess of 30 percent is not warranted.  DC 5261 requires a limitation of 30 degrees in extension for a higher rating.  In the February 2013 examination, the Veteran's left knee flexion was 95 degrees with and his extension was noted to end at 25 degrees.  While the degree of the Veteran's flexion is not a compensable value, extension was limited by at least 20 degrees, but specifically 25 degrees.  This corresponds to a 30 percent evaluation under DC 5261.  The Veteran however asserts in correspondence that this limited extension should be rounded up to 30 degrees to allow for the higher evaluation of 40 percent.  This rounding however is not allowed by the particular knee Diagnostic Code and therefore cannot be applied to the range of motion findings for the Veteran's knee.  Instead, DC 5261 considers all degrees of extension in compensation ratings up to the next higher evaluation.  Thus, values up to 30 degrees limited extension are compensated at 30 percent evaluation.  Additionally, the evidence shows no other objective range of motion findings that would allow for a higher compensation for DC 5261.  Accordingly, the Veteran's 30 percent evaluation is appropriate for this period. 

Looking to the final period on appeal beginning October 21, 2016, the Board finds that a greater than 40 percent evaluation is not warranted for the Veteran's left knee.  To achieve a higher evaluation, the record must show that the Veteran's left knee disability limits his left leg extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  In a VA examination dated October 2016, the Veteran's left knee flexion was 30 to 90 degrees and his extension was 90 to 30 degrees.  The Board finds this to mean that his extension was limited to 30 degrees, which appropriately corresponds to the 40 percent evaluation.  There is no other objective range of motion testing done during this period that would allow the Board to find a higher evaluation.  While the Veteran reported in his hearing that his flexion and extension were limited to "half" of what was normal, this would still not allow a higher compensable rating for the Veteran's disability.  Essentially, there is no evidence in the record that would allow the Board to find a higher evaluation was warranted.  Accordingly, a rating in excess of 40 percent for the final period on appeal is also denied. 

The Board considered a separate rating for the Veteran's decreased flexion of his left knee, but throughout the period on appeal, objective findings from range of motion testing have not shown that he would meet a compensable evaluation for his flexion limitation.  In consideration for both flexion and extension rating criteria, the Board has considered whether the Veteran's painful symptoms cause further limitations to the Veteran's range of motion.  All examinations have considered painful symptoms when testing the Veteran's range of motion and there are no indications that his range of motion was limited further because of his pain.  Additionally, no examination shows that the Veteran's functional loss from pain would allow for a higher disability rating for any period on appeal.  Accordingly, an increased rating under Deluca is not warranted.  DeLuca, 8 Vet. App. at 206.  

Similarly, the Board has also considered the possibility of separate ratings for subluxation/ instability.  As stated, a separate rating may be awarded where there is both arthritis (as established by x-ray) and knee instability shown by the record.  See VAOPGCPREC 23-97 (1997).  The Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  As a lay person the Veteran is competent to provide evidence about what he has experienced with his knee disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his knee disabilities according to the appropriate diagnostic code.  See Jandreau, 492 F.3d at 1377.

In this case, the Board finds the preponderance of the evidence is against an additional rating for instability.  In the February 2013 examination, the Veteran reported that his left knee would "give out."  Additionally, in his May 2016 hearing, the Veteran reported he experienced left knee instability, stating that his left knee would occasionally "give out."  The Board does not find that these self-reported statements provide enough evidence to rate instability as an additional left knee disability.  First, the February 2013 examiner noted that his stability issues were "due to an unrelated neuro-motor disorder (cerebellar ataxia) which has adversely affected his ambulation/gait/balance/coordination."  Secondly, no examination has found subluxation or lateral instability on objective testing.  All testing for ligamentous laxity has been negative.  Specific testing for instability was conducted in October 2016, at which time the examiner found no evidence of anterior, posterior, medial, and lateral instability.  The Board finds the objective medical evidence more probative in this regard than the Veteran's statements made in connection with a disability claim.  Consequently, a separate compensable rating for left knee instability would be inappropriate.  
The preponderance of the evidence is against the claim for an increased rating and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected disability should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  The Board is grateful to the Veteran for his honorable service.  


ORDER

Entitlement to an increased evaluation of 10 percent prior to February 20, 2013, of 30 percent beginning from February 20, 2013 to October 20, 2016, and of 40 percent beginning October 21, 2016 for service-connected degenerative changes of the left knee is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


